Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 6 -7, 10 -11 and 12 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voor et al. (US Pub. No. 20170242804), hereinafter referred to as Voor. 

Referring to claim 1, Voor discloses an electronic device comprising: 
a controller (AR DP, fig. 3B); and
 a connector (first connector 364, fig. 3B) coupled to the controller, wherein the connector includes a first set of pins (TBT pins, fig. 3B) and a second set of pins (USB3_tx and pins, fig. 3B), and wherein the controller concurrently is to:
communicate with a first module (module 330 – 334, fig. 3B) of a modular computing system via the first set of pins TBT pins, fig. 3B; and  
communicate with a second module (module 334 – 335, fig. 3B) of the modular computing system, coupled to the first module, via the second set of pins (USB3_tx and pins, fig. 3B). 

As to claim 2, Voor discloses the electronic device of claim 1, where the first set of pins is to implement a first communication channel compatible with a universal serial bus (USB) 3.0 protocol, and 

As to claim 3, Voor discloses the electronic device of claim 1, wherein the first set of pins and the second set of pins are to implement a Thunderbolt protocol (thunderbolt, fig. 3).

Claims 6, 7 and 10 - 11 recite the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.

Claims 12 – 13 recite the corresponding limitation of claims 1 - 3. Therefore, they are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Voor and Schumacher et al. (US Pat. No. 5502621), hereinafter referred to as Schumacher. 

Voor and Schumacher are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Voor and Schumacher before him or her, to modify the system of Voor to include the pin assignment of Schumacher. 
	The suggestion/motivation for doing so would have been to minimized crosstalk between leads, (see col. 3, lines 9 – 10).
Therefore, it would have been obvious to combine Schumacher with Voor to obtain the invention as specified in the instant claim(s).

As to claim 5, Schumacher discloses the electronic device of claim 1, wherein the first set of pins and the second set of pins have identical pin assignments (mirrored pin assignments, col. 3, line 42). 

Claims 8 - 9 recite the corresponding limitation of claims 4 - 5. Therefore, they are rejected accordingly.

Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Voor and Schumacher et al. (US Pat. No. 5502621), hereinafter referred to as Schumacher, and in further view of Stephens, Jr. (US Pat. No. 8599595), hereinafter referred to as Stephens. 



Voor, Schumacher and Stephens are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Voor, Schumacher and Stephens before him or her, to modify the system of Voor to include the stacked memory device of Stephens. 
	The suggestion/motivation for doing so would have been improve density structures. 
Therefore, it would have been obvious to combine Stephens with Voor and Schumacher to obtain the invention as specified in the instant claim(s).

	
As to claim 15, Stephens discloses, what Voor lacks, the computer-readable storage medium of claim14, wherein the instructions when executed further cause the controller to:
communicate with the odd module via the first set of pins (odd values, fig. 22); and 
communicate with the even module via the second set of pins (even values, fig. 22). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Janzen disclose (Pat. No. 7590797) a system and method for optimizing interconnection of components.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184